Dear Mr. Haney:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.
Specifically, you ask if Act 432 of the Regular Session, 2007, which is also known as HB288, includes a $50.00 court cost for Louisiana Revised Statute, Title 32 traffic offenses? You state that the legislative intent of the author of HB 88, Representative Kenneth Odinet was expressed in a debate on the floor of the House of Representatives on May 24, 2007. During that debate, Representative Jane Smith asked Representative Odinet if the bill included traffic offenses. Representative Odinet confirmed that traffic offenses were not included.
When HB288 was introduced in its original form, the first twenty lines were as follows:
                                   AN ACT  To enact R.S. 40:2267.6, relative to the Acadiana Criminalistics Laboratory District; to provide for the collection of fees for certain criminal violations; to provide for a fee schedule for criminal violations; to provide for collection of the fees; to *Page 2 
provide for the use of revenue derived from the fees; and to provide for related matters.
Be it enacted by the Legislature of Louisiana:
  Section 1. R.S. 40:2267.6 is hereby enacted to read as follows:
 § 2267.6. Fees and costs of court
 A.(1) In all criminal cases prosecuted under state statutes, parish ordinances, or city ordinances in any mayor's, city, or district court of the state of Louisiana sitting within a parish which is now, or hereafter becomes, a part of the Acadiana Criminalistics Laboratory Commission, there shall be assessed by the court, in addition to and separate from other costs, against every defendant who is convicted after trial, or who enters a plea of guilty or of nolo contendere, or who forfeits his bond, a fee in accordance with the following schedule:
 (a) Operating a vehicle while intoxicated and drug offenses, fifty dollars.
 (b) Crimes defined in title 14 of the Louisiana Revised Statutes of 1950. ten dollars.
 (c) Violations of the provisions of Title 32 of the Louisiana Revised Statutes of 1950, or of city or parish traffic ordinances, ten dollars. *Page 3
The first amendment to HB288 deleted certain lines and added the following:
AMENDMENT NO. 1
On page 1, delete lines 16 through 20 in their entirety and in lieu thereof insert the following:
 "(a) Crimes which are misdemeanor offenses, fifty dollars.
 (b) Crimes which are felony offenses, one hundred fifty dollars.
 (c) A fee not to exceed one thousand dollars, as reimbursement to the commission if laboratory personnel performed a scientific test of any evidence seized pursuant to the investigation or prosecution of a violation. The commission may establish a schedule stating the estimated cost of performing the test which shall be used by the court in determining the amount of the fees."
The first amendment to HB288 deleted additional fees for operating a vehicle while intoxicated and drug offenses, crimes defined in Title 14 of the Louisiana Revised Statutes and violations of Title 32 of the Louisiana Revised Statutes (motor vehicles and traffic regulation) or of city or parish traffic ordinances. In place of these provisions, crimes which are felony offenses and scientific testing of evidence were added.
According to LSA-R.S. 14:2(4), a felony is any crime for which an offender may be sentenced to death or imprisonment at hard labor. In contrast, LSA-R.S. 14:2(6) defines a misdemeanor as any crime other than a felony. Title 14, Section 7 defines a crime as that conduct which is defined as criminal in this code, or in other acts of the legislature, or in the constitution of this state. It then follows that a crime can be either a misdemeanor or a felony, depending on the possible punishment for the crime, and that crimes are defined in Title 14 which are known as the Criminal Code, and in other Revised Statues such as Title 32 which regulates motor vehicles and traffic and Title 40 which regulates public health and safety, including controlled dangerous substances.
A reading of the first amendment delineates what is deleted from HB288 and what is added to HB288. It appears that additional fees are to be added for both misdemeanors and felonies as well as Title 32 traffic offenses. Title 40 which regulates controlled dangerous substances is included.
In your opinion request you state that the intent of the legislature to exclude Title 32 offenses for HB288 was expressed in a debate on the floor of the House of *Page 4 
Representatives. While this intent may have been stated you are referred to LSA-R.S. 24:177(A.) and (B.)(1) which states:
 § 177. Legislative intent; text, history, and other indices of intent
  A. When the meaning of a law cannot be ascertained by the application of the provisions of Chapter 2 of the Preliminary Title of the Louisiana Civil Code and Chapter 1 of Title 1 of the Louisiana Revised Statutes of 1950, the court shall consider the intent of the legislature.
  B. (1) The text of a law is the best evidence of legislative intent.
Accordingly, a reading of the text of HB288, which is now LSA-R.S.40:2266.1, includes additional fees are to be collected for all crimes which are misdemeanor offenses and all crimes which are felony offenses. There is no exclusion of Title 32 or Title 40 misdemeanor or felony offenses. For this reason, it is the opinion of this office that LSA-R.S. 40:2266.1 requires additional court costs for Title 32 traffic offenses.
In summary, the text of a law is the best evidence of legislative intent and Title 32 traffic offenses are included in LSA-R.S. 40:2266.1
which requires additional court costs for crimes which are misdemeanor or felony offenses.
We trust your questions have been answered. However, if you should need anything further do not hesitate to contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By: __________________________ FRANCES J. PITMAN Assistant Attorney General
  JDC:FJP:sc